                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                            Case No. 21-C-515

JOSEPH BEAHM, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Brandon Bradley, Sr., who is incarcerated at Columbia Correctional Institution

and representing himself, filed a complaint alleging that his civil rights were violated. The Prison

Litigation Reform Act applies to this case because Bradley is a prisoner seeking to bring a civil

action. 28 U.S.C. §1915(a)(2). On April 26, 2021, the Court concluded that Bradley had, on at

least three prior occasions, brought an action that was dismissed on the grounds that it was

frivolous, malicious, or failed to state a claim. Dkt. No. 6. The Court also concluded that Bradley

had not demonstrated that he was under imminent danger of serious physical injury. Accordingly,

the Court decided that Bradley could not proceed in forma pauperis and ordered that, to proceed

with this case, he must prepay the $402 filing fee. The May 26, 2021 deadline to pay the filing

fee has passed, and Bradley did not pay the fee.

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice based

on Bradley’s failure to prepay the filing fee.

       IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. §1915(b)(1), Bradley is

required to pay the mandatory $350 statutory filing fee. Accordingly, the agency having custody
of Bradley shall collect from his institution trust account the $350 statutory filing fee by collecting

monthly payments from Bradley’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If

Bradley is transferred to another institution, the transferring institution shall forward a copy of this

order along with his remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where Bradley is located.

        Dated at Green Bay, Wisconsin this 28th day of May, 2021.

                                                           s/ William C. Griesbach
                                                           William C. Griesbach
                                                           United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      2
